DETAILED ACTION
Claims 1-12, 14-18 & 20-22 are pending as amended on 12/04/20,
claims 1-8 being withdrawn.

Response to Amendment
This final action is a response to the amendment filed on December 4, 2020.  Claims 13 & 19 have been cancelled.  Claims 9 & 14 have been amended as a result of the previous action; the rejections have been redone accordingly.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Donohue, US 8,905,085 in view of Trpkovski et al., US 2002/0197422.
With regard to claims 9 & 12, Donohue teaches a known system for making an IGU or the like comprising a work support (68) capable of receiving & conveying an IGU and an automatically actuated filling device (32) configured to selectively engage with an IGU for evacuating/filling with gas which in turn may be coupled to a means for alternately sealing the filling passage with a sealant (12) (throughout, e.g. abstract, [Col. 5, 50-65 & FIGS. 1-12]).
As it is taught that these devices may be coupled together by a bracket, they would appear to be “defined on a single head” as claimed, or failing this, as Donohue teaches various multi-function heads throughout (e.g. [FIGS. 2-5]), it would also appear to have been an obvious modification to broadly place them both on a single “head” to provide added functionality at this location in a space-saving design.  Further, while Donohue teaches overall edge sealing, it was also known in this art to provide a small amount of sealant immediately at the gas evacuating/filling site, as taught for example by Trpkovski, which employs an injection site-sized sealing means (100) to seal this passage efficiently (throughout, e.g. abstract, [FIGS. 5-8]).  It would also have been obvious for one of ordinary skill in the art to combine the teachings of Trpkovski with those of Donohue, in order to yield a combination evacuating/filling head which further supplies sealant to this passage, to seal it expediently in a known manner at any time relative to any secondary perimeter sealing steps.
With regard to claim 11, Donohue teaches concentric, multi-function outlets [FIGS. 4-5] which seal to the passage, and Trpkovski also teaches designs which seal to the passage [FIGS. 7, 8C], wherein it would have been obvious to combine any gas-exchange conduits and sealant conduits to share an outlet, in order to predictably reduce the number of movements required to fill & seal an orifice and reduce leakage relative to a process with separate outlets which must be swapped out.


Claims 10, 14-18 & 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Donohue, US 8,905,085 in view of Trpkovski et al., US 2002/0197422 and further in view of Taylor, US 5,139,595.
With regard to claims 14-15, 18 & 20, as noted above, Donohue & Trpkovski teach an automatically actuated filling/sealing device configured to selectively engage with an IGU for performing these steps.  While these references do not expressly disclose a vacuum enclosure surrounding the system, this was conventional in this art, shown for example by Taylor (throughout, e.g. abstract, [FIG. 1]).  It would have been obvious for one of ordinary skill to combine the teachings of Taylor with those of Donohue & Trpkovski, in order to yield a filling/sealing system that can manufacture an IGU without contamination.
With regard to claim 10 (and 16), Taylor also teaches the common practice of sealing the IGU passage with plugs & sealing compound (i.e. “rivets & cap sealant”), wherein the incorporation of a standard rivet gun (“rigid conduit”) in the system of Donohue & Trpkovski & Taylor would have been prima facie obvious, in order to simplify delivery of these sealing rivets and more expediently close the open passages utilizing known devices with predictable success.
With regard to claim 17, again, it would have been prima facie obvious to combine any gas-exchange conduits and sealing conduits to share an outlet, in order to predictably reduce the number of movements required to fill & seal an orifice and reduce leakage relative to a process with separate outlets which must be swapped out.
With regard to claims 21-22, these intended uses do not substantially limit the structure of the claimed apparatus and are considered to be met by the prior art.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed December 4, 2020 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.
Applicants have removed claims to separate heads and claimed a single head.  With regard to Applicant’s argument that Donohue fails to teach or suggest filling/sealing passages “on a single head”, as cited previously, Donohue teaches that “gas fill injector/displaced air extractor 32 generally includes support assembly 74, gas filler assembly 76 and lance block assembly 78.  Support assembly 74 includes support bracket 80, track 82, slider 84 and linear actuator 86.  Support bracket 80 is adapted to couple to edge sealing module 12, for example, by fasteners (not shown).”  Thus, these filling/sealing elements can be coupled together/moved together, which is considered to meet this broad limitation as written.
Examiner also notes that Donohue already teaches various heads with combination filling/evacuating passages on a single head, with either side-by-side or concentric passages, and that merely adding further functionality to such a head would appear to have been an obvious modification well within the realm of ordinary skill.
With regard to Applicants’ assertion that combining filling/sealing means into one head would have been non-obvious as it would have rendered Donohue non-operable, as Donohue is interested in simultaneous filling/sealing, this is not persuasive.  Examiner again notes the above embodiment, which couples these into a unitary head.  Examiner also notes that Donohue teaches a variety of embodiments, and while it touts 
Further, it would also have been separately obvious for one of ordinary skill in this art to modify the filling/evacuating head to further include a filling hole sealing means (distinct from an overall secondary sealer which travels along the entire perimeter of the IGU), in order to more expediently seal filling gas in place.  Trpkovski is an example of prior art which provides such a targeted sealing means and which would have been obvious to combine with Donohue in order to more expediently seal a gas filling passage.
Thus, the instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745